
	

113 S271 IS: Better Health in the Arctic Act
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 271
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve Arctic health.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Better Health in the Arctic
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 is an Arctic nation with—
				(A)an approximately
			 700-mile border on the Arctic Ocean;
				(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
				(C)an even broader
			 area that is defined as Arctic by temperature, including the Bering Sea and
			 Aleutian Islands.
				(2)The Arctic region
			 of the United States—
				(A)is known to the
			 indigenous population as Inuvikput, or the place where we live;
			 and
				(B)is home to an
			 indigenous population that has subsisted for millennia on the abundance of
			 marine mammals, fish, and wildlife, many species of which are unique to the
			 Arctic region.
				(3)Since 1959,
			 temperatures in the Arctic region of the United States have warmed by 3 to 4
			 degrees Celsius, a rate of increase more than twice the global average. The
			 Arctic ice pack is rapidly diminishing and thinning, and the National Oceanic
			 and Atmospheric Administration estimates the Arctic Ocean may be ice free
			 during the summer months in as few as 30 years.
			(4)These changes are
			 having a significant impact on the communities and ecosystems of the indigenous
			 people of the Arctic, and the marine mammals, fish, and wildlife upon which the
			 indigenous population depends.
			(5)The negative
			 impacts of climate change include health problems, which are even more
			 exacerbated among indigenous people of the North.
			(6)Northern people
			 have shorter life expectancy and increased mortality related to suicide and
			 injuries, when compared to populations living in more moderate climates.
			(7)Among the
			 greatest health disparities affecting Arctic people are higher rates of alcohol
			 abuse, Fetal Alcohol Spectrum Disorder (FASD), diabetes, high blood pressure,
			 injury, and cancer. The FASD prevalence rate among Alaska Native people (4.8)
			 is 31/2 times that for all Alaskans (1.4).
			(8)Rates of suicide
			 in Alaska are among the highest in the Nation, with the suicide rate among
			 Alaska Native people about 3 times that of non-Native Alaskans and 4 times that
			 of the national average of the United States.
			(9)Alaska Native
			 children are more than twice as likely to live in poverty than Alaskans of
			 other races, 25.7 percent compared to 10.9 percent.
			(10)It is unclear
			 why many of these health problems are greater among northern people or whether
			 the health problems are related to toxic influences, socioeconomic status,
			 cultural change, distance from sophisticated medical care, or other
			 factors.
			(11)More research is
			 necessary into the causes of disparities in rates of particular public health
			 problems in the Arctic and intervention into the prevention and treatment of
			 these problems.
			3.Study of mental,
			 behavioral, and physical health issues, including alcohol abuse, in the
			 Arctic
			(a)Study
			 authorizedThe Arctic
			 Research Commission established under section 103 of the Arctic Research and
			 Policy Act of 1984 (15 U.S.C. 4102) shall, in collaboration with Federal health
			 agencies, directly or through contract, prepare and submit to Congress a 2-year
			 study to examine the science base, gaps in knowledge, and strategies for the
			 prevention and treatment of mental, behavioral, and physical health problems,
			 including alcohol abuse, faced by populations in the Arctic, with a focus on
			 Alaska.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section a total of $1,200,000 for fiscal years 2014 and
			 2015.
			4.National Arctic
			 Health Science Policy
			(a)Updating 1984
			 policyThe Director of the National Institutes of Health shall,
			 in collaboration with other governmental agencies and private and nonprofit
			 entities involved in Arctic health issues, develop a national Arctic health
			 science policy. In developing the policy, the Director shall review and take
			 into consideration the National Arctic Health Science Policy developed by the
			 American Public Health Association Task Force in 1984.
			(b)Desk for Arctic
			 HealthSection 401(c) of the Public Health Services Act (42
			 U.S.C. 281(c)) is amended by adding at the end the following:
				
					(3)Desk for Arctic
				Health
						(A)EstablishmentWithin the Division, there is established a
				Desk for Arctic Health.
						(B)DutiesThe Desk for Arctic Health shall—
							(i)work with the Interagency Arctic Research
				Policy Committee established under section 107(b) of the Arctic Research and
				Policy Act of 1984 (15 U.S.C. 4106(b)) to ensure adequate health representation
				from Federal agencies;
							(ii)collaborate and
				consult with governmental entities and United States nongovernmental
				organizations involved in Arctic health issues, including the State of Alaska,
				University of Alaska, and entities that handle issues regarding the health of
				the indigenous people of the Arctic; and
							(iii)collaborate with the Canadian Institutes of
				Health Research on indigenous Arctic people health issues, in accordance with
				the 2004 agreement between the National Institutes of Health and the Canadian
				Institutes of Health Research, and with other international entities dealing
				with pan-Arctic health
				issues.
							.
			5.Arctic health
			 impact assessmentsPart P of
			 title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended
			 by adding at the end the following:
			
				399V–6.Arctic
				health impact assessments
					(a)FindingsCongress
				finds the following:
						(1)The health impact
				assessment process can be a valuable tool for better Arctic health by
				objectively evaluating the potential health benefits and risks of a project or
				policy before the project or policy is built or put into place.
						(2)Health impact
				assessments can provide recommendations to increase positive health outcomes
				and minimize adverse health outcomes.
						(3)A major benefit
				of the health impact assessment process is that it brings public health issues
				to the attention of people who make decisions about areas that fall outside
				traditional public health arenas, such as transportation or land use.
						(b)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				establish a program at the National Center of Environmental Health of the
				Centers for Disease Control and Prevention to foster advances and help provide
				technical support in the field of Arctic health impact assessments.
					(c)Definition of
				health impact assessmentsIn
				this section, the term health impact assessment means a
				combination of procedures, methods, and tools by which a policy, program, or
				project may be judged as to its potential effects on the health of a
				population, and the distribution of those effects within the
				population.
					.
		
